Exhibit 10.4

FIRST AMENDMENT TO

CRYOLIFE PERFORMANCE SHARE AGREEMENT

This First Amendment to CryoLife Performance Share Agreement (this “First
Amendment”) is made and entered into this _______ day of ______________, _______
by and between CryoLife, Inc., a Florida corporation (“CryoLife”), and
_____________________ (“Grantee”).

RECITALS

WHEREAS, CryoLife and Grantee entered into that certain CryoLife Performance
Share Agreement, a copy of which is attached hereto as Exhibit A (the “Grant
Agreement”);

WHEREAS, CryoLife and Grantee desire to amend the Grant Agreement to revise the
calculations of two performance metrics — ____________ and ____________, as
further described herein; and

WHEREAS, the Compensation Committee of the Board of Directors of CryoLife has
authorized CryoLife to enter into, execute and deliver this First Amendment.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises of the
parties hereto and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby amend the
Grant Agreement as follows:

1.    The last two sentences of the paragraph on the first page of the Grant
Agreement, which set forth the calculations of ______________ and _____________,
are hereby removed and replaced with the following:

“The calculation of _______________ includes _____________________, but excludes
____________________. __________________________ is calculated by dividing
(x) _______________ as of ________________ by (y) __________________, and
multiplying such amount by _____________.”

2.    Except as specifically provided herein, the capitalized terms utilized in
this First Amendment shall have the meanings ascribed to them in the Grant
Agreement.

3.    Except as expressly modified hereby, the Grant Agreement shall remain in
full force and effect and is hereby ratified and confirmed.

4.    This First Amendment shall be construed and enforced in accordance with
the laws of the State of Georgia, excluding any conflicts of law rules which
might refer such construction to the laws of another state. This First Amendment
may be executed in several counterparts, each of which shall be deemed to be an
original, and all of which together shall constitute one agreement binding on
all parties hereto, notwithstanding that all parties have not signed the
original or the same counterpart.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of the
date first above written.

 

CRYOLIFE, INC.                             

         

GRANTEE:

                             

By:                                                                      
                

 

         

By:                                          
                                            

Name: D. Ashley Lee

 

         

Name:

Its: EVP, COO & CFO

         

Its:

Date:

         

Date:

 

2



--------------------------------------------------------------------------------

Exhibit A

Grant Agreement

(see attached.)

 

3



--------------------------------------------------------------------------------

Officer Name: [                    ]

Number of Target Shares: [                    ]

CRYOLIFE PERFORMANCE SHARE AGREEMENT

CRYOLIFE, INC. (“CryoLife”) is pleased to grant you the right to receive
CryoLife common stock, as described below. This grant is made subject to the
further terms and conditions set forth in this Agreement and the terms of the
CryoLife, Inc. [                    ] Stock Incentive Plan (the “Plan”).

 

Grant Date:

    

[                    ]

Target Number of Performance Shares:

    

[                    ] ([            ]%)

 

[                    ]

  

[                    ] ([            ]%)

 

[                    ]

  

[                    ] ([            ]%)

 

[                    ]

  

Total:

 

[                    ]

Vesting:

  

                                         [    ]%

 

[                    ]

  

                                            25%

 

[                    ]

  

                                            25%

 

[                    ]

The performance shares will vest, and common stock will be issued, based on a
combination of (i) attaining specified levels of [                    ],
(ii) [                    ], (iii) [                    ], and (iv) the passage
of time, as more specifically described on Exhibits “A,” “B,” and “C.” We
calculate [                    ] as [                    ]. We calculate
[                    ] as [                    ]. We calculate
[                    ] as [                    ].

The following documents accompany this Agreement:

Additional Terms and Conditions describes transferability, what happens if you
cease to be an employee of CryoLife, Inc., CryoLife International, Inc. or
another eligible employer approved by the Compensation Committee (the
“Committee”) of the Board of Directors of CryoLife, Inc. (each, an “Eligible
Employer”) before all or a portion of your performance shares vest and are
issued, where to send notices and other matters.

The Plan contains the detailed terms that govern this Agreement. If anything in
this Agreement or the other attachments is inconsistent with the Plan, the terms
of the Plan, as amended from time to time, will control.

The Plan Prospectus Document covering this Agreement and the common stock that
may be issued hereunder contains important information, including federal income
tax consequences.

 

1



--------------------------------------------------------------------------------

Most Recent Annual Report of CryoLife (not attached if you previously received
the most recent Annual Report).

Please sign below to show that you accept this Agreement after review of the
above documents. Keep a copy and return both originals to
[                    ], CryoLife, Inc., 1655 Roberts Blvd., NW, Kennesaw, GA
30144.

 

CRYOLIFE, INC.                             

         

GRANTEE:

                             

By:                                                                      
                

 

         

By:                                          
                                            

Name: D. Ashley Lee

 

         

Name:

Its: EVP, COO & CFO

         

Its:

Date:

         

Date:

 

2



--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS

EFFECT OF TERMINATION OF SERVICE. You must be an employee of CryoLife, Inc. or
another Eligible Employer on the applicable vesting date to be entitled to the
vesting of performance shares and the issuance of common stock as a result of
such vesting. If you cease to be an employee for any reason, and any performance
shares have not vested as of the date of termination of your employment, your
performance shares shall automatically be forfeited, no related common stock
will be issued, and this Agreement shall be cancelled as of the date of such
termination of employment.

CRYOLIFE’S OBLIGATION TO PAY. Each performance share represents the right to
receive one (1) share of CryoLife, Inc. common stock (“Stock”) at the target
level, and subject to adjustment up or down based upon CryoLife’s [            ]
performance for [            ], CryoLife’s [            ] performance for
[            ], and CryoLife’s [            ] performance for [            ], as
further described on Exhibits “A,” “B,” and “C,” on the date it vests in
accordance with the vesting schedules on Exhibits “A,” “B,” and “C” (or at such
later time as indicated in this Agreement or the Plan). Unless and until the
performance shares shall have vested, you will have no right to payment of
shares of Stock with respect to any such performance shares. Prior to actual
payment of any shares of Stock with respect to any performance shares, such
performance shares will represent an unfunded, unsecured obligation of CryoLife,
payable (if at all) only from the general assets of CryoLife. The number of
shares of Stock subject to this Agreement, i.e., the relevant percentage of
target shares that will be issued if time vesting requirements are satisfied,
will be determined on and as of the date of filing of CryoLife’s Form 10-K for
fiscal [            ] with the Securities and Exchange Commission. Shares will
be rounded down to the nearest whole number of shares of Stock. No fractional
shares will be issued. Notwithstanding anything to the contrary contained
herein, at any time prior to the first anniversary of this Agreement, the
Committee, in its sole discretion, may reduce the number of shares to be issued
hereunder, but in no event may the number of shares to be issued be reduced
below the target number of shares. You will receive written notice of any such
reduction.

VESTING. Subject to the provisions of this Agreement and the Plan, the
performance shares will vest and Stock will be issued according to the vesting
schedule set forth on Exhibits “A,” “B,” and “C.”

TIME OF PAYMENT.

(a) Payment after Vesting. Except as otherwise provided in the Plan, any
performance shares that vest in accordance with this Agreement shall be paid to
you (or in the event of your death, to your estate), in whole shares of Stock
within thirty (30) days after the date on which such performance shares vest or
as soon as administratively practicable thereafter, but in no event later than
the date that is two and one-half months following the later of (i) the end of
CryoLife’s taxable year; or (ii) the end of your taxable year that includes the
vesting date. Notwithstanding anything in the Plan or this Agreement to the
contrary, payment to you of Stock upon the vesting of a performance share shall
be delayed to the extent required by Section 409A of the Internal Revenue of
1986, as amended (the “Code”).

 

3



--------------------------------------------------------------------------------

(b) Accelerated Vesting Upon a Change of Control of CryoLife. If the vesting of
the balance, or some lesser portion of the balance, of the performance shares
subject to this Agreement is accelerated upon a Change of Control, as such term
is defined in the Plan, of CryoLife, and such Change of Control is not a “change
in the ownership or effective control” or “change in the ownership of a
substantial portion of the assets” of CryoLife within the meaning of
Section 1.409A-3(i)(5) of the United States Treasury Regulations, then such
accelerated performance shares shall not be paid until the applicable vesting
date of such performance shares, as set forth on the first page of this
Agreement, or if earlier, the date of your death, disability or “separation from
service” within the meaning of Section 409A of the Code from CryoLife (a
“Separation from Service”); provided, however, that if the payment pursuant to
this Section (b) is to be made upon your Separation from Service and as of the
date of your Separation from Service you are a “specified employee” within the
meaning of Section 409A of the Code then payment of the shares of Stock with
respect to the performance shares subject to this Section (b) shall not be made
until the date that is six (6) months and one day following the date of your
Separation from Service if earlier payment would result in the imposition of the
additional tax under Section 409A of the Code.

RIGHTS WITH RESPECT TO PERFORMANCE SHARES PRIOR TO VESTING. You may not transfer
or otherwise assign your performance share agreement or the stock to be issued
hereunder prior to vesting and the issuance of the stock. As this performance
share agreement vests, you may receive certificates representing the vested
portion or the shares of Stock to be issued to you or the shares may be issued
in uncertificated form. Prior to issuance of shares of stock, you are not
entitled to any rights as a shareholder with respect to the shares underlying
this performance share agreement. As a result, subject to the provisions of the
Plan, you will have no rights to vote such shares or to receive dividends or
other distributions, if any, payable with respect to such shares after the date
of this agreement but prior to the issuance of the shares subsequent to vesting.

WITHHOLDING OF TAXES. Notwithstanding any contrary provision of this Agreement,
no certificate representing shares of Stock will be issued to you unless and
until satisfactory arrangements (as determined by the Committee) have been made
by you with respect to the payment of federal, state, local or foreign income,
employment and other taxes which the Committee determines must be withheld (“Tax
Related Items”) with respect to the shares of Stock so issuable. The Committee
hereby allows you, pursuant to such procedures as the Committee may specify from
time to time, to satisfy such Tax Related Items, in whole or in part (without
limitation) by one or more of the following: (a) paying cash; (b) electing to
have CryoLife or an Eligible Employer withhold otherwise deliverable shares of
Stock having a Fair Market Value, as defined in the Plan, equal to the amount of
the Tax Related Items required to be withheld; or (c) electing to have CryoLife
or an Eligible Employer withhold any amount of Tax Related Items from any wages
or other cash compensation payable to you by CryoLife or the Eligible Employer,
as the case may be. If the obligation for Tax Related Items is satisfied by
withholding a number of shares of Stock as described above, you will be deemed
to have been issued the full number of shares of Stock subject to the vested
performance shares, notwithstanding that a number of the shares of Stock are
held back solely for the purpose of paying the Tax Related Items due as a result
of any aspect of the performance shares. If you fail

 

4



--------------------------------------------------------------------------------

to make satisfactory arrangements for the payment of the Tax Related Items at
the time any applicable performance shares are scheduled to vest, you will
permanently forfeit such performance shares and no shares of Stock will be
issued to you pursuant to them.

NOTICES. All notices delivered pursuant to this Agreement shall be in writing
and shall be (i) delivered by hand, (ii) mailed by United States certified mail,
return receipt requested, postage prepaid, (iii) sent by an internationally
recognized courier which maintains evidence of delivery and receipt, (iv) sent
by fax to [            ], or (v) sent by email to [            ]. All notices or
other communications shall be directed to the following addresses (or to such
other addresses as such parties may designate by notice to the other parties):

 

To CryoLife:

   

CryoLife, Inc.

1655 Roberts Blvd., NW

Kennesaw, GA 30144

Attention: Secretary

To you:

    The address set forth in the Agreement

MISCELLANEOUS. Failure by you or CryoLife at any time or times to require
performance by the other of any provisions in this Agreement will not affect the
right to enforce those provisions. Any waiver by you or CryoLife of any
condition or of any breach of any term or provision in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall apply only to that
instance and will not be deemed to waive conditions or breaches in the future.
If any court of competent jurisdiction holds that any term or provision of this
Agreement is invalid or unenforceable, the remaining terms and provisions will
continue in full force and effect, and this Agreement shall be deemed to be
amended automatically to exclude the offending provision. This Agreement may be
executed in multiple copies and each executed copy shall be an original of this
Agreement. This Agreement shall be subject to and governed by the laws of the
State of Georgia. No change or modification of this Agreement shall be valid
unless it is in writing and signed by the party against which enforcement is
sought, except where specifically provided to the contrary herein. This
Agreement shall be binding upon, and inure to the benefit of, the permitted
successors, assigns, heirs, executors and legal representatives of the parties
hereto. The headings of each section of this Agreement are for convenience only.
This Agreement, together with the Plan, contains the entire Agreement of the
parties hereto, and no representation, inducement, promise, or agreement or
other similar understanding between the parties not embodied herein shall be of
any force or effect, and no party will be liable or bound in any manner for any
warranty, representation, or covenant except as specifically set forth herein or
in the Plan.

SECTION 409A. This Agreement and the performance shares granted hereunder are
intended to comply with, or otherwise be exempt from, Section 409A of the Code.
This Agreement and the performance shares shall be administered, interpreted and
construed in a manner consistent with such Code section. Should any provision of
this Agreement or the performance shares be found not to comply with, or
otherwise be exempt from, the provisions of Section 409A of the Code, it shall
be modified and given effect, in the sole discretion of the Committee and
without requiring your consent (notwithstanding any other provisions hereof), in
such manner as the

 

5



--------------------------------------------------------------------------------

Committee determines to be necessary or appropriate to comply with, or
effectuate an exemption from, Section 409A of the Code. Each amount payable
under this Agreement as a payment upon vesting of a performance share is
designated as a separate identified payment for purposes of Section 409A of the
Code.

 

6



--------------------------------------------------------------------------------

Exhibit “A”

[                    ]

Vesting Schedule

 

  •  

If [                    ] of at least $[        ] but less than $[        ] is
achieved, we will fix the number of shares that may be issued pursuant to the
[                    ] component of the Agreement at [    ]% of the target
number of shares related to [                    ]; 50% of the fixed shares will
vest on the anniversary date of the Agreement, 25% of the fixed shares will vest
on the second anniversary date of the Agreement, and the final 25% will vest on
the third anniversary of date of the Agreement;

 

  •  

If [                    ] of at least $[        ] but less than $[        ] is
achieved, we will fix the number of shares that may be issued pursuant to the
[                    ] component of the Agreement at [    ]% of the target
number of shares related to [                    ]; 50% of the fixed shares will
vest on the anniversary date of the Agreement, 25% of the fixed shares will vest
on the second anniversary date of the Agreement, and the final 25% will vest on
the third anniversary of date of the Agreement;

 

  •  

If [                    ] of at least $[        ] but less than $[        ] is
achieved, we will fix the number of shares that may be issued pursuant to the
[                    ] component of the Agreement at [    ]% of the target
number of shares related to [                    ]; 50% of the fixed shares will
vest on the anniversary date of the Agreement, 25% of the fixed shares will vest
on the second anniversary date of the Agreement, and the final 25% will vest on
the third anniversary of date of the Agreement; and

 

  •  

If [                    ] of $[        ] or more is achieved, the fixed number
of shares earned will be calculated on a sliding scale; the scale will begin
with [                    ] of $[        ] (or 106.9% of the
[                    ] of $[        ]), resulting in 110% of the target number
of shares related to [                    ] being fixed, and the scale will end
with [                    ] of $[        ] (or 115% of the
[                    ] of $[        ]), resulting in 150% of the target number
of shares related to [                    ] being fixed; accordingly, we fix the
number of shares subject to the [                    ] component of the
Agreement as follows:

 

  ¡   

actual [                    ] divided by target [                    ] of
$[        ],

 

  ¡   

minus 1.069,

 

  ¡   

times 5,

 

  ¡   

plus 1.10,

 

  ¡   

times the target number of shares,

up to a maximum number of shares equal to 150% of the target number of shares.
50% of the fixed shares will vest on the anniversary date of the Agreement, 25%
of the fixed shares will vest on the second anniversary date of the Agreement,
and the final 25% will vest on the third anniversary of the date of the
Agreement.

 

7



--------------------------------------------------------------------------------

Exhibit “B”

[                    ]

Vesting Schedule

 

  •  

If CryoLife has [                    ] in an amount greater than or equal to
$[        ] but less than $[        ], we will fix the number of shares that may
be issued pursuant to the [                    ] component of the Agreement at
[    ]% of the target number of shares related to [                    ]; 50% of
the fixed shares will vest on the anniversary date of the Agreement, 25% of the
fixed shares will vest on the second anniversary date of the Agreement, and the
final 25% will vest on the third anniversary of date of the Agreement;

 

  •  

If CryoLife has [                    ] in an amount greater than or equal to
$[        ] but less than $[        ], we will fix the number of shares that may
be issued pursuant to the [                    ] component of the Agreement at
[    ]% of the target number of shares related to [                    ]; 50% of
the fixed shares will vest on the anniversary date of the Agreement, 25% of the
fixed shares will vest on the second anniversary date of the Agreement, and the
final 25% will vest on the third anniversary of date of the Agreement;

 

  •  

If CryoLife has [                    ] in an amount greater than or equal to
$[        ] but less than $[        ], we will fix the number of shares that may
be issued pursuant to the [                    ] component of the Agreement at
[    ]% of the target number of shares related to [                    ]; 50% of
the fixed shares will vest on the anniversary date of the Agreement, 25% of the
fixed shares will vest on the second anniversary date of the Agreement, and the
final 25% will vest on the third anniversary of date of the Agreement; and

 

  •  

If CryoLife has [                    ] in an amount less than $[        ], we
will fix the number of shares that may be issued pursuant to the
[                    ] component of the Agreement at [    ]% of the target
number of shares related to [                    ]; 50% of the fixed shares will
vest on the anniversary date of the Agreement, 25% of the fixed shares will vest
on the second anniversary date of the Agreement, and the final 25% will vest on
the third anniversary of date of the Agreement.

 

8



--------------------------------------------------------------------------------

Exhibit “C”

[                    ]

Vesting Schedule

 

  •  

If CryoLife’s [                    ] is greater than or equal to
[                    ] but less than or equal to [                    ], we will
fix the number of shares that may be issued pursuant to the
[                    ] component of the Agreement at [    ]% of the target
number of shares related to [                    ]; 50% of the fixed shares will
vest on the anniversary date of the Agreement, 25% of the fixed shares will vest
on the second anniversary date of the Agreement, and the final 25% will vest on
the third anniversary of date of the Agreement;

 

  •  

If CryoLife’s [                    ] is greater than or equal to
[                    ] days but less than [                    ], we will fix
the number of shares that may be issued pursuant to the [                    ]
component of the Agreement at [    ]% of the target number of shares related to
[                    ]; 50% of the fixed shares will vest on the anniversary
date of the Agreement, 25% of the fixed shares will vest on the second
anniversary date of the Agreement, and the final 25% will vest on the third
anniversary of date of the Agreement;

 

  •  

If CryoLife’s [                    ] is greater than or equal to
[                    ] days but less than [                    ], we will fix
the number of shares that may be issued pursuant to the [                    ]
component of the Agreement at [    ]% of the target number of shares related to
[                    ]; 50% of the fixed shares will vest on the anniversary
date of the Agreement, 25% of the fixed shares will vest on the second
anniversary date of the Agreement, and the final 25% will vest on the third
anniversary of date of the Agreement; and

 

  •  

If CryoLife’s [                    ] is less than [                    ] days,
we will fix the number of shares that may be issued pursuant to the
[                    ] component of the Agreement at [    ]% of the target
number of shares related to [                    ]; 50% of the fixed shares will
vest on the anniversary date of the Agreement, 25% of the fixed shares will vest
on the second anniversary date of the Agreement, and the final 25% will vest on
the third anniversary of date of the Agreement.

 

9